DETAILED ACTION

Election/Restrictions
This application is in condition for allowance except for the presence of claim 19 directed to an invention non-elected without traverse.  Accordingly, claim 19 has been cancelled.

Allowable Subject Matter
Claims 2-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s independent claim 1 reads over what is considered to be the closest prior art (Langhammer or Perez), at least with regard to claim limitations directed to steps of (1) heating a specific compacted mixture of metal powders and an anti-sparking agent to a set point temperature of at least 260°C and less than 415.6°C and (2) maintaining the compacted mixture at a maintaining temperature within 10% of the set point temperature for at least 20 minutes; wherein a plurality of discrete alloy domains of one or more metal powders are created by the heating and maintaining steps. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641